PER CURIAM.
This disciplinary proceeding against Frederick Hollingsworth is before us on complaint of The Florida Bar and report of the referee. Neither the Bar nor Hollings-worth seek review of the referee’s findings and recommendations. Respondent is presently under suspension from the Bar for misconduct unrelated to the present matters. See The Florida Bar v. Hollingsworth, 376 So.2d 394 (Fla.1979).
We approve the referee’s findings and recommendation that Hollingsworth be disbarred for his cumulative misconduct. Hollingsworth is hereby disbarred from the practice of law in Florida. See Fla. Bar Integr. Rule, art. XI, Rule 11.09(3)(f). Costs are assessed against Hollingsworth in the amount of $958.61.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, ALDERMAN and McDONALD, JJ., concur.